DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauvaget (EP 2 578 447).
Regarding Claims 1 and 9, Sauvaget discloses a safety handle kit comprised of a rigid and fixed handle component 20, wherein the handle component comprises a pipe material that is hollow or a solid material (paragraph 0046), wherein the material is a solid surface, and wherein the handle component forms one single solid and closed loop (see Fig. 1 and paragraph 0045); at least one coupling component 48 comprising at least one hole or opening, wherein the at least one coupling component is physically attached to the rigid and fixed handle component (see Fig. 4); and at least one affixing component (screw/bolt), wherein the at least one coupling component and the at least one affixing component are directly attached to a seat portion of a seat (see Fig. 4; attached at the bottom at numeral 24d), bench or combination thereof; and wherein the handle component is directly attached to the at least one coupling component, but not directly attached to the seat, the bench or the combination thereof and wherein the handle component in combination with the at least one coupling component, the at least one affixing component, and the seat, bench or combination thereof forms a safety handle that is strong and secure for a seated passenger seated on the seat portion of the seat or bench.
Regarding Claims 2 and 10, the handle is steel.
Regarding Claims 5 and 13, the coupling component 48 is seamlessly attached to the handle 20 at its ends.
Regarding Claims 6 and 14, the affixing components may be screws or bolts.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.
Applicant has merely amended the independent claims to recite the word “one” in modifying the closed loop handle.  As is shown in all figures, the handle 20 is formed of one single loop (no cross bars or holes therethrough), and it is expressly discussed as being a closed loop in paragraph 0045.  Applicant tries to point to a modified figure to claim that the loop is not a single closed loop, but merely points to different portions of the loop.  The applicant cannot decipher a drawing figure to read on something that is contradictory to the teaching of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612